Case: 20-20181        Document: 00515916774        Page: 1    Date Filed: 06/28/2021




               United States Court of Appeals
                    for the Fifth Circuit                           United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 28, 2021
                                    No. 20-20181                      Lyle W. Cayce
                                                                           Clerk

   Vivian Wilhite,

                                                             Plaintiff—Appellant,

                                         versus

   Christina Harvey; Katina Rice; Deborah Kimmel; Kiara
   Hewitt-Saffold,

                                                          Defendants—Appellees.


                     Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:18-CV-866


   Before Clement, Haynes, and Wilson, Circuit Judges.
   Per Curiam:*
           In connection with the revocation of her licenses to run a child-care
   facility, Vivian Wilhite sued several state officials—Christina Harvey, Katina
   Rice,       Deborah   Kimmel,   and     Kiara   Hewitt-Saffold   (collectively,
   “Defendants”) in the operative complaint—alleging causes of action under


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20181        Document: 00515916774              Page: 2      Date Filed: 06/28/2021




                                         No. 20-20181


   42 U.S.C. § 1983, among others, based upon her claim that their inspections
   of her facility violated her constitutional rights.1 The district court dismissed
   Wilhite’s claims for failure to state a claim. We AFFIRM.
           Per the operative complaint, Wilhite owned and operated Royal T
   Child Development Center (“Royal T”), a child-care facility in the Houston
   area. Like all child-care facilities in the state of Texas, Royal T was subject
   to a range of licensing requirements, including maintaining safe conditions
   for the children in its care. See generally Tex. Hum. Res. Code Ann.
   §§ 42.041–.067; 26 Tex. Admin. Code chs. 745, 746 (formerly codified
   at 40 Tex. Admin. Code chs. 745, 746). Failure to comply with those
   requirements could result in the revocation of Wilhite’s licenses to run the
   facility. See generally Tex. Hum. Res. Code Ann. § 42.072(a).
           On a number of occasions in 2015 and 2016, inspectors from the Child
   Care Licensing Division of the Texas Department of Family and Protective
   Services,2 allegedly working on authorization from Harvey and direction
   from Rice, inspected Royal T. They documented a range of deficiencies.



           1
               Wilhite originally also sued the Texas Department of Family and Protective
   Services, which asserted sovereign immunity, as well as various other officials. Those
   defendants are not named, however, in her Second Amended Complaint, the relevant
   pleading. She also requested dismissal of her claims against Kimmel in her response to the
   motion to dismiss at issue here. Thus, the remaining defendants at issue are Harvey, Rice,
   and Hewitt-Saffold. The operative complaint also eliminated the state law causes of action,
   leaving only the Section 1983 claims based upon the alleged federal constitutional
   violations.
           2
             At all times relevant to this case, the Child Care Licensing Division was part of
   the Texas Department of Family and Protective Services. Cf. Act of May 31, 2017, 85th
   Leg., R.S., ch. 316, § 24(c), sec. 531.02013, 2017 Tex. Sess. Law Serv. 601, 608 (West) (to
   be codified at TEX. GOV’T CODE ANN. § 531.02013). Although the division has since
   become part of the Texas Health and Human Services Commission, its functions relevant
   to this case—including, specifically, inspecting child-care facilities and reviewing
   licenses—have remained the same. Id.




                                               2
Case: 20-20181        Document: 00515916774             Page: 3      Date Filed: 06/28/2021




                                         No. 20-20181


   Some deficiencies related to the quality of services provided, including,
   among other violations, that staff at the facility did not know the ages of
   children in their care. Others concerned potentially serious physical risks:
   most significantly, allowing an individual with a criminal history to be at the
   facility without a risk assessment and failing to get a required fire inspection.
   On the basis of these alleged deficiencies, the Child Care Licensing Division
   notified Wilhite that it would revoke her licenses. The State Office of
   Administrative Hearings (“SOAH”) conducted a hearing on the matter,
   ultimately upholding the Child Care Licensing Division’s decision to do so.
   See Tex. Hum. Res. Code Ann. § 42.072(b).
           Wilhite eventually filed suit in federal district court. Her operative
   complaint under Section 1983 alleged that Defendants abused legal process
   in connection with the inspections and maliciously used false evidence
   against her, primarily in violation of her Fourteenth Amendment due process
   rights.3 Defendants moved to dismiss under Federal Rule of Civil Procedure
   12(b)(6), which the district court granted on the grounds that Wilhite’s
   largely conclusory allegations were insufficient to state any constitutional
   claim. Wilhite timely appealed.
           The district court had federal question jurisdiction under 28 U.S.C.
   §§ 1331 and 1343. We have appellate jurisdiction to review the district
   court’s final judgment under 28 U.S.C. § 1291. We review the district
   court’s dismissal de novo, applying the same standard as the district court.
   Cornerstone Christian Schs. v. Univ. Interscholastic League, 563 F.3d 127, 133
   (5th Cir. 2009). To resist dismissal under that standard, the plaintiff must


           3
             Wilhite also claimed that Defendants’ conduct violated her Fourth Amendment
   right against unreasonable searches and seizures. But Wilhite does not so much as cite the
   Fourth Amendment on appeal, so we consider that aspect of her claims abandoned. Justiss
   Oil Co. v. Kerr-McGee Ref. Corp., 75 F.3d 1057, 1067 (5th Cir. 1996).




                                               3
Case: 20-20181      Document: 00515916774           Page: 4   Date Filed: 06/28/2021




                                     No. 20-20181


   allege “sufficient factual matter” to “state a claim to relief that is plausible
   on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).
   The allegations must be more than speculative; “mere conclusory
   statements [ ] do not suffice.” Id. (quotation and citation omitted).
          All of Wilhite’s arguments on appeal boil down to an assertion that
   she adequately stated due process claims before the district court. Although
   Wilhite’s operative complaint does not clearly articulate whether her due
   process claims are procedural or substantive, we agree with the district court
   that she failed to allege a claim under either analysis.
          As to procedural due process, the question is notice and an
   opportunity to be heard in connection with the revocation of her licenses. See
   Marco Outdoor Advert., Inc. v. Reg’l Transit Auth., 489 F.3d 669, 673 (5th Cir.
   2007) (acknowledging that an adequate remedy requires “notice and an
   opportunity for a hearing to the property owner”). Where, as here, a plaintiff
   has alleged that the initial deprivation of her interest deviated from
   established state procedures, our inquiry focuses on the adequacy of post-
   deprivation process afforded to the plaintiff. Hudson v. Palmer, 468 U.S. 517,
   533 (1984); Collins v. King, 743 F.2d 248, 252 (5th Cir. 1984); see Logan v.
   Zimmerman Brush Co., 455 U.S. 422, 435–36 (1982). On that score, Wilhite
   plainly received enough process to satisfy constitutional standards.
   Wilhite’s claims fail because the face of her pleadings and Texas law
   demonstrate the availability of administrative review. She was entitled to—
   and in fact received—an administrative hearing from SOAH to evaluate the
   propriety of the revocation of her licenses. See Tex. Hum. Res. Code
   Ann. § 42.072(b). She also had the opportunity to seek judicial review of
   that SOAH decision. See id. Beyond a lone conclusory assertion that the
   review she experienced was unconstitutional, Wilhite’s operative complaint




                                           4
Case: 20-20181         Document: 00515916774               Page: 5      Date Filed: 06/28/2021




                                          No. 20-20181


   does not allege that any of those opportunities were procedurally inadequate
   in any way.4 Accordingly, her procedural due process claims fail.
           As to substantive due process, Wilhite’s claims fail because she does
   not plausibly allege any conduct that “shock[s] the contemporary
   conscience.” Cripps v. La. Dep’t of Agric. & Forestry, 819 F.3d 221, 232 (5th
   Cir. 2016) (internal quotation marks and citation omitted). The crux of
   Wilhite’s argument on appeal is that her substantive due process rights were
   violated because Rice, a licensing supervisor at the Child Care Licensing
   Division, allegedly ran a competing child-care facility and was therefore
   hoping to run Wilhite out of business.
           Wilhite’s allegations about Rice are largely conclusory,5 and, as the
   district court noted, Wilhite concedes the validity of a number of the
   identified deficiencies. See Bush v. City of Gulfport, 454 F. App’x 270, 277–
   78 (5th Cir. 2011) (per curiam) (concluding that allegations that a mayor
   denied a building permit to further the mayor’s economic interests were
   insufficient to support a substantive due process claim); Greenbriar Vill.,
   L.L.C. v. Mountain Brook, 345 F.3d 1258, 1264 (11th Cir. 2003) (per curiam)


           4
              In her appellate briefing, Wilhite suggests that the SOAH proceedings were
   deficient because, she asserts, the Administrative Law Judge who held the hearing was not
   the same Administrative Law Judge who produced written findings of fact and conclusions
   of law. But Wilhite provides no such allegations in her operative complaint, so we do not
   address them. See Horton v. Bank One, N.A., 387 F.3d 426, 435 (5th Cir. 2004). Indeed, to
   the contrary, her operative complaint alleged that a single individual, “Dana Perez,” heard
   the administrative review and ruled against her.
           5
              To the extent Wilhite seeks to buttress the operative complaint with statements
   from her response to Defendants’ motion to dismiss before the district court, her attempt
   to do so fails. New factual allegations in briefs are not appropriately considered on a motion
   to dismiss—our focus is on the allegations and materials referred to in the complaint itself.
   See Inclusive Cmtys. Project, Inc. v. Lincoln Prop. Co., 920 F.3d 890, 900 (5th Cir. 2019)
   (noting that a court must limit its inquiry to the complaint, documents attached to the
   complaint, and judicially noticeable facts), cert. denied, 140 S. Ct. 2506 (2020) (mem.).




                                                 5
Case: 20-20181         Document: 00515916774              Page: 6       Date Filed: 06/28/2021




                                          No. 20-20181


   (noting that allegations of “target[ing] . . . out of animosity” are insufficient
   to state a substantive due process claim when the state actor’s conduct was
   also self-evidently justified by a legitimate interest).6
           Even assuming arguendo that the allegations about Rice’s business
   were more fulsome and, therefore, demonstrate a bias against Wilhite, there
   is no indication that Rice was ever involved in actually identifying
   deficiencies at Royal T. Other Defendants conducted the inspections, and
   Wilhite’s operative complaint does not plausibly allege that Rice’s alleged
   business interest caused those Defendants to act improperly in the process.
   In fact, the operative complaint says nothing at all about any of those
   Defendants being biased in any way—through Rice or otherwise. More
   critically, her complaint does not plead that the most significant defect in
   Wilhite’s business (the presence of a person with a criminal background and
   no appropriate background check) was untrue. Thus, there are no actual
   facts pleaded that would support a reasonable jury finding that the
   documented deficiencies were the result of an improperly motivated
   investigation, let alone one that shocks the conscience.
           AFFIRMED.



           6
              Perhaps recognizing that Rice’s alleged business interest is insufficient to shock
   the conscience, Wilhite repeatedly tries to recast Rice as a “biased judge” whose alleged
   partiality, or appearance thereof, affected the proceedings against Wilhite and Royal T. It
   is plain, however, that Rice works as a licensing supervisor—not as a judge. Wilhite does
   not cite a single case holding that the appearance of partiality (or, indeed, actual lack of
   impartiality) on the part of such an officer can form the basis of a viable due process claim
   absent some other form of conscience-shocking conduct. Nor are we aware of any such
   authority; after all, we generally review an executive officer’s enforcement decisions with
   reference to “objective factors, rather than subjective intent.” Kentucky v. King, 563 U.S.
   452, 464 (2011); cf. Bush, 454 F. App’x at 277–78 (rejecting a substantive due process claim
   in part because the decisionmaker was justified by objectively legitimate state interests);
   Greenbriar Vill., 345 F.3d at 1264 (same).




                                                6